Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                          Nos. 04-19-00074-CR & 04-19-00075-CR

                                   Humberto RAMIREZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2017CR11793 & 2017CR11790
                          Honorable Ron Rangel, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED January 15, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice